EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Steven Wigmore (Reg. No. 40,447) on June 24 and June 30, 2022.
The application has been amended as follows: 

claim 6,
line 2, deleted “method”, inserted after first instance of “adjustment”, -- logic --;
line 3, deleted “method”, inserted “logic”;
claim 7, 
line 2, inserted after “(CPR)”, -- logic --;
line 3, inserted after “(DCVS)”, -- logic --;
claim 10,
line 3, deleted “device”;
line 6, deleted “device”;
line 11, deleted “device”;
line 14, deleted both instances of “device”;
line 15, deleted “device”;
claim 12, line 1, deleted “system” after “adjustment”, inserted after “adjustment”, -- logic --;
claim 14,
line 2, deleted “device”;
line 3, deleted “device”;
claim 15,
line 2, deleted “device”;
line 3, deleted “device”;
claim 16,
line 2, deleted “device”;
line 3, deleted “device”;
claim 17,
line 1, deleted “device”;
line 2, deleted both instances of “device”;
claim 18, line 1, deleted “device”;
claim 19, cancelled;
claim 20, cancelled;
claim 21, cancelled; 
claim 22, cancelled;
claim 23, cancelled;
claim 24, cancelled;
claim 29, line 2, deleted “method”, inserted after second instance of “first”, -- power logic --;
claim 30, 
line 2, inserted after “(CPR)”, -- logic --;
line 3, inserted after “(DCVS)”, -- logic --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Cho et al., U.S. Patent Application Publication No. 2017/0212540, discloses a system that employs a course loop block and a fine loop block for adjusting voltage, the latter which may be selectively disabled.
Bonissone et al., U.S. Patent No. 5,534,766, discloses a system with a coarse controller and a fine controller for voltage adjustment, the former which may be selectively disabled.
Chien et al., U.S. Patent Application Publication No. 2014/0281630, discloses a system with a first voltage adjustment module and a second voltage adjustment module, the former which may be selectively disabled.
Salmi et al., U.S. Patent No. 7,788,508, discloses a system with a closed loop adaptive voltage scaling system which may be selectively disabled while the system performs a voltage adjustment, the adjustment employing a timer for timing a voltage settling duration.
Lee et al., U.S. Patent No. 10,416,692, discloses a system that splits a voltage change request into a plurality of smaller requests to adjust the voltage incrementally.
Verdum, U.S. Patent Application Publication No. 2011/0271124, discloses a system that periodically calculates processor performance and changes a power state using timed steps.

The prior art of record does not teach or suggest, alone or in combination, a method for dynamic power supply voltage adjustment in a computing system comprising:
setting a power supply voltage with a first power logic; 
disabling the first power logic; 
receiving, while the first power logic is disabled, a request to adjust the power supply voltage from an initial value to a target value using a second power logic; 
initiating, while the first power logic is disabled, the second power logic in response to the request and an indication a time interval has elapsed since a previous request to adjust the power supply voltage; 
adjusting the power supply voltage with the second power logic from the initial value to the target value; 
determining, while the first power logic is disabled, whether the power supply voltage has reached the target value; and 
enabling the first power logic in response to determining the power supply voltage has reached the target value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ochoa Munoz et al., U.S. Patent No. 10,078,358, and Ibrahimovic et al., U.S. Patent No. 9,400,308, share a common assignee with the present application.  Ibrahimovic discloses core power reduction (CPR) logic, and Ochoa Munoz discloses dynamic clock voltage scaling (DCVS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov